Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 16, and 18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kim et al. (U.S. Patent No. 8,963,640).			Regarding claim 1, Kim teaches an output buffer applied to a display device (Kim: Figs. 2 and 5-6, 420 includes 510, 520, and 530) comprising: a buffer circuit (output circuit 530) configured to output an output signal (Vout) to an output terminal based on a first input signal (IN1) provided to a first input terminal and a second input signal (IN2) provided to a second input terminal (Kim: Figs. 5-6, vin1 and vin2, output circuit 530); and a current supply circuit (Kim: Fig 5, 520, and Fig. 6, 520A includes current adding circuit, which includes floating current source 520B and Class AB control circuit 520C) connected in parallel to the buffer circuit (Kim: Figs. 5-6, 520/520A is connected parallel to 530) and configured to provide an auxiliary current to the output terminal (Vout) based on the first input signal and the second input signal (Kim: Figs. 5-6, IN1 and IN2).		
Regarding claim 16, Kim teaches a data driver (Kim: Figs. 1 and 4, drivers) comprising: a digital-to-analog converter configured to convert digital image data into an analog data signal (Kim: Fig. 2, DAC); and an output buffer configured to provide the analog data signal to a data line connected to the display panel (Kim: Figs. 1 and 4, 120, 130, and 140), an output buffer applied to a display device (Kim: Fig. 2, output buffer circuit applied to display), comprising: a buffer circuit (Kim: Figs. 5-6, 530) configured to output an output signal to an output terminal based on a first input signal provided to a first input terminal and a second input signal provided to a second input terminal (Kim: Fig. 5, vin1 and vin2, output); and a current supply circuit connected in parallel to the buffer circuit (Kim: Fig 5, 520, and Fig. 6, 520A includes current adding circuit, which includes floating current source 520B and Class AB control circuit 520C) and configured to provide an auxiliary current to the output terminal based on the first input signal and the second input signal (Kim: Figs. 5-6, IN1 and IN2), wherein the analog data signal is provided to the second input terminal (Kim: Figs. 5-6).			Regarding claim 18, this claim is similarly rejected based on the same rationale as claim 16.
Response to Arguments
Applicant’s amendment with respect to the 112 rejection have been fully considered and they are persuasive.
Applicant's arguments with respect to the 102 rejection filed have been fully considered but they are not persuasive for the following reasons. Applicant argued that Kim’s amplifying circuit is not a current supply circuit connected in parallel to the buffer circuit.  Examiner respectfully disagrees. As illustrated above, Kim clearly teaches a current supply circuit (Kim: Fig 5, 520, and Fig. 6, 520A includes current adding circuit, which includes floating current source 520B and Class AB control circuit 520C) connected in parallel to the buffer circuit.  Kim’s amplifying circuit 520 adds the differential current output from the input circuit 510 (according to IN1 and IN2) and amplifies a voltage caused by the added differential current and the output circuit 530 outputs the Vout from the amplifying circuit 520. Therefore, Kim teaches all of the limitations of the presently pending claims.
Allowable Subject Matter
Claims 2-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.  Claim 18 would also be allowable if rewritten in the same fashion as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628